DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Claims 1 – 6, 9 – 12, 15, and 18 are amended
Claims 1 – 18 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Response to Arguments
The amendments obviate the previous 112(b) rejection in the Final office action mailed December 8th 2020 and the rejection under 112(b) has been removed.

The amendments obviate the previous 102 rejection in the Final office action mailed December 8th 2020 and the 102 rejection has been removed.

Reasons for Allowance
Claims 1 – 18 are allowed.
Subject Matter Eligibility
The claims of the present invention recite a system, and a method for providing time period 
The claim limitations are directed to an abstract idea under step 2A prong I of the eligibility analysis. The examiner states that claims are directed to presenting offers to purchase item instances of virtual item associated with in-space benefits.
However the claims are directed to a practical application “execute a game instance of the game space, and to use the game instance to facilitate interaction of users with the game space and/or each other”
Thus the examiner states that the claims are directed to integrate into a practical application that requires an additional element in the claim to apply, reply on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception under step 2a prong 2. Hence the claims are patent eligible under 35 USC § 101

Novelty over the Art
The following is an examiner’s statement of reasons for allowance: The independent claims of the present invention determines  a system providing time period based virtual item benefits within a game space.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is US PG Pub 20140100020 – Carroll et al., US Patent 8221223 – Walker et al., US PG Pubs20130226733 – Evan et al.,  US Patent6748365 – Quinlan et al., Hamari, Juho, “game design as marketing: How game mechanics create demand for virtual goods”( https://papers.ssrn.com/sol3/papers.cfm?abstract_id=1443907&download=yes)(Aug 21st 2009) as 

CARROLL discloses of determining rewards and incentives to players playing within a virtual environment modified instances of virtual items within a period of time within a virtual game for game instances.
WALKER discloses of presenting offers that are valid based on different time periods and or conditions based on particular conditions of purchases or user activity to encourage return customers in the future. 
EVAN discloses of distributing virtual goods in the form of a bundle of virtual goods as a single unit.
QUINLAN discloses of redeeming the value of rebate offers at a future time period in order to encourage user to spend more on future purchases.
HUAMARI discloses of game mechanics regarding demand for virtual goods based on rules, segmentation and repeat purchases.
The prior art of records teaches concepts of the invention as claimed however the combination of concepts is unique and it would not have been obvious to one of ordinary skill in the art to combine the references. Combining these references and the particular pieces of each reference to arrive at the invention would not have been obvious to one or ordinary skill at the time of the invention. The claims are found to be allowable over the prior arts of record.

As per Independent claims 1, and 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of:
“A system for providing time-period-based virtual item benefits within a game space, the system comprising: one or more hardware processors configured by machine-readable instructions to: execute a game instance of the game space, and to use the game instance to facilitate interaction of users with the game space and/or each other; cause presentation of an interface to the users including a first user, wherein the interface is configured to present offers to the users to purchase item instances of virtual items associated with in-space benefits, the virtual items including a first virtual item, wherein the item instances of the first virtual item are either: (i) an unmodified version of a first item instance of the first virtual item configured to provide one or more first in-space benefits, or (ii) a modified version of a second item instance of the first virtual item configured to provide one or more second in-space benefits; provide the one or more first in-space benefits to the first user within the game space responsive to either: (i) the first user purchasing [[a]] the first item instance of the first virtual item outside the first time period, and further responsive to a determination that the first item instance is activated by the first user, or (ii) the first user purchasing the first item instance of the first virtual item, and further responsive to a second determination that the first item instance is activated outside a second time period, wherein the first time period is different from the second time period; and provide the one or more second in-space benefits to the first user within the game space responsive to the first user purchasing the second item instance of the first virtual item during the first time period, and further responsive to a particular determination that the second item instance is activated by the first user during the second time period, and wherein the one or more second in-space benefits and different from the one or more first in-space benefits.”
Claims 2 – 10 and 12 – 18 depend upon independent claims 1, and 11, incorporate all the limitations of claims 1 and 11 are allowable for the same reason.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 18 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. H. T./
Examiner, Art Unit 3681

                                  
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681